Case 5:19-cv-00233-JPB-JPM Document 1 Filed 08/01/19 Page 1 of 9 PageID #: 1



               Z                      / 9 1-cs s-ki 7t (
                            11    /L4r)        L
                                               7
                                               L/S,4/C
                                           VIL
                                                                         PILo
                                                                        AUG 12019

                                                                                 WV 25401




                                                                   ‘9cVI3
                                                         4
                                                         1 1/k,         z-mi       jh4
                       a    cc
 A                    c:               c   eczAZj        re




        VA            4VV\A,

        V’s                                          /4CA4              y
                                                                        4
                                                                        pc



        5      \\vCL9A\          c\
                                                 /
                                       ‘       L\

                 &sa_ E____=__
                                  )V \\                            ic             4
..-4€_ c\€QA Cc              e&
                                                                                 S



        i O           €          4)        /
                                                                         I
              IY\2.   ri2. A&                        1
                                                     e?i)14i J (jV           4
                                  \Pt          QM2
                                                    \\


                            i                                                     rnc€j
                            Ac        \3O            t

                       As    CtS           C4e                fr   (I    9cc\




                                       C’)
                                                                                                                                                               -1
                                                                                                                                                                          vJ    ;—
Case 5:19-cv-00233-JPB-JPM Document 1 Filed 08/01/19 Page 2 of 9 PageID #: 2




                                                                                                                                                               ‘
                                                                                                                                                               H          ct
                                                                               IJ   ‘2   —                                 —
                                                                                                                                 J        U                         (J
                                                                                             1           3           (S)
                                                                                    V                —
                                                                                                     rc9                                                                  c
                                                                                                                                                      c:   V   c)    J
                                                                               O         jL
                                                                                                                                          -
                                                                                                                                                           —
                                                                                                                                                               4’         2
                                                                                                                                                               42
                                                                                                                           H                                        v_I
                                                                               -y
                                                                                             V
                                                                                                                 a                       U
                                                                                             v       4       —
                                                                                                                                                                               L     J
                                                                                    -    r   2       c/-
                                                                                                     -
                                                                                                                                                               2
                                                                                                                                         —    U
                                                                                                 J
                                                                                                                            -4-               J
                                                                                                                                       ‘:ci                                     -
                                                                                                         r                                                                0
                                                                                                                                                               \2
                                                                                                             —
                                                                                                                                                      c
                                                                                                                                                      LI       2          2
                                                                                                                                                                                     Th
                                                                                                             2                  -I--
                                                                                                                                c_                         2
                                                                                                                           ‘1        I   4’
                                                                                                                                                  -        0
                                                                                                                                                                          -0
                                                                                                                                                                               v,
                                                                                                                                                               c    -          —
                                                                                                                                                               -L”
                                                                    J       (4
                                    —                                                 /   k-
    >                                                               C
                                                                                                ‘1

                                         —
                                                        -   —
                                                            —
E            —
                    -   F
                                               _)



                  ft    ft   -,
                                                    -   c
                                                                            r’.
                                              C—                                  —
                                        —::
                                                                                  L       ,
                                                                                               ri    (N                                     J_(
                                                                                                                                            ’
                                                                                                                                            t                         5
                                              c                                                               >     —.
                                                                                                                          ‘I-’
                                                                                                                    s’_-__c           <       7          V
                                                                                                                                                              r
    (4
                                                                                                              :z:   s.—          0    p
                                                                                                                                      -     I                     -

                                                                                                              3                                                       ‘
                                  7c-                                                                               -                                         .2
                                                                                                                                 C    -             -i   ,,

                                                                                                                                                                      -—
T—.
             Z
                                                                                                                                                    -
                                                                    (-4                                                                                       -4      :r
                         -


                 —1-’
                                         s                                  tY                                            j      r- ç               C’   (
                                              (t3                           ,4
                                                                                                                                                                      3
                                         \
                        ft          U
                                                                                                          1
                                                                                                                          ;:z
                                                                    -4---                                                            c__        ‘                     V’
                                                                            (_
                                                                E                                                                            -‘
                                                                                                                                            (.3     (‘
                                              CE
                                              (J
                                                                            0                                                                                 (t
         -
C            A      —



                                                                                                                                      -1-
                                                                                                              7

                                                                                                                                            F
T
-t--_                                                                                                                                       3
                                                                                                                                                                           Case 5:19-cv-00233-JPB-JPM Document 1 Filed 08/01/19 Page 3 of 9 PageID #: 3




—
                        L.




                                                                                                          3
 c.

 C.

—‘.                                                                    :NN                                  :5_
                                                                                            V
                .r                                                                H
          o(
                                  3    —
                —                                      C



           r                 )    ?
                                                                              c’r
           tf
                                  )3 3=—       ‘

                                                               c_
          m
          t
          c
                                                                            L;?             C’
                                                   —                                        .     c.__1;:
                                                                                                            ?
           —                                                                                                1—
      c
                                                               -
           c    r
                             II
                             >
                                       3   -
                                           -
                                           1
                                              g
                                             -(Th—
                                                  N
                                                                   -1 k                ft



                                       \                                                               1
                                                               jLA     f\
                                                                                  c:


      V                  -
                                  }
                                                   z                                              —-        (
                                               Z                   N                        C,,   :;
                                                                                  —
                                                                       —          :‘
                                                                                                       r
                                                                              r

                                                   =
                                                                   c
                                                                                                                  Case 5:19-cv-00233-JPB-JPM Document 1 Filed 08/01/19 Page 4 of 9 PageID #: 4




                ry
           ?             C                                                        -r
                             cS
                                                   C
                                  Iz       p       —       —




                    \-
Case 5:19-cv-00233-JPB-JPM Document 1 Filed 08/01/19 Page 5 of 9 PageID #: 5




          ci,.    vJ-€                                           #c wr 1
                  N4Wc4 oc4 ci         4kt U.sSct..      i v’4& CA(kcf
                  Vw.tL    3&3Lt       tawu_3,     4- oIk’4 pcpcL Aatl
                                             vJ4s       ?wco1
                                                      4k1 of?c1c*ed
                  vvtjgs                  219 M4 c.o’nc b6at 1
                 -rooL 4 fa        1otes4A’s 4k(,LS      .o
                  Affto4Ch S’S t’a ca\ \ki4k ‘w4 s,i
                         1 AS I .s4o\ -4c \sksS. I W’.i
                  vv’y fctLt’

                 -kid t (Zcrncwt 1fl9 Vwscs, J Co    i cd A’sàcl
                                                     1
                 CJ2o5ScL( \4’tkfl ash (iok S             Jdc.



                                        d cktQsØ4oey                    gcrnttc As
                  r
                    ‘Wu[frc(    4WAyo%i                  vk T&(mt ANd
                 flht S,-neag.nw%I fizccecdec( ¾ w*Lk ouJ ‘uM
                 me. ‘t4&          L44 f.Jo (Ze4g.) +04 ylc4jjn&k
                 4ofrI OIL fl(n4cc. -\w he kiwi 4øic ç)4u4o,i
                  Uflc2c€ cot%*wt
                            1 Qc&ai2’i 4o me. mR..
                              1 sd b-tidee wd” mc
                  )n1CA4sM& W4)j
                              J dosia 4ic coa’npxtz4
                 flon A’iC L4khte
                              1
                         vJ( 2e4flec( can4uc
                                      4 s4a4f ,4tsrA 4hc
                                 c c4y.           YYht  tt€    e.-4ee     WAlk-.
             SnVJ4tM& CL4VCcf 41 p1cc &RJWii9t,;
             whit I l#cwfrci       ¶bof% 4
                                         4Cvnp1S ‘“
                                         1
             Zo4cc c Yo I4s oc*4 a4 h,nn. ‘.k c4frc/
             mc     4 ehc.wI&(w.cv sS’SI4?bx e A chile)
            rrt4esftr2S, Ar 4i       4 4fl1 fb4’S
                                     isiv

            4 a4b<*AtJLsA) £iS- of         hot,,,                          W
            ot#ajee                  sat)        -U.t   WcJc   oà   4o
            JILt  s*CICj Ot                              bf     tiCL
                                                                0           Ac,oLI
            ycxIZ     1.41€
‘I           1     4o’id eJcmosa            Wr c at.a-fcc me
                                            4
            cb ye c4.vs
                  1 CfkZ/
                        1 wsi ) V€ co.4c( orAf
            rot w   v? mace. flip. tEa’e4t,nAvj ebr4
            \s rnkct 4ts.e4 ca4 hc                             tjce€t    ii Pt I
                    i’    \o   .rnrnj
                               3
                               “            (Vnk        &i.nep)’I’I’
                Case 5:19-cv-00233-JPB-JPM Document 1 Filed 08/01/19 Page 6 of 9 PageID #: 6




                                                                                                           II
                             ,‘nt        n,’-        ‘/ .Gv’oC Yin? Wi; ‘t
 •4ppi
 4                 7
                   ;
                   1
                   dn
                   g n,y-
                     ,t                              3?CrPA :9          ?f/         ?;jttc

  vg3           “i     ;j                svAl        -r frrilf ,V’vp hn
 r4?4 “f             P14?
                            iii°F       rPIvn? ‘$‘          21w ‘hv”i ,.nJ
                            eIn,/i
        4”gr/                                  “if        1r-v           Wç           )PA

           4 ?IIVM 1/ £
           hOj                                       ‘JVS?         ?Jj ;f.n7-n/,
      ‘,d,             j    t
                            r’          t’M
                                        1
                                        j                 f’tVc7      PL7M p;,cv
n,fYtOWç           ‘lW ,f’rvt’ trv’Qr
                               4                               /U4A      p;cpiqJd
            r              ,Ac,J,fi7M      /hi            ,nn’        )rfllcay             pr’s
       ,4’pj           ,,_;rI           n,
                                        1
                                        S                                      ?ct        1
                                                                                          iit
                wivv   ‘‘
                             “     mc           çn pvvw                    c4rwn’2mL)
                ‘?W        ‘p”ntSwi             )L,t      rw                  )?M
                                  P p’cct
                                          A
      c/tuir”          fbOj                                                                  c       19/
                                                                                            2’ê/7)
                                                                                    A”
 r”   ((‘V(’4/
                     )‘i°’ ‘*1                   5
                                                 4
                                                 fl              ‘ifr-    of        lrt!?fljYa
  ,,;xc’(7             °‘, ,‘,‘tP        cirl ‘A7’Sct!
f7qiy       p) Lre’p/Ju )frwQ ,,pvo -f2M “fr- 0 4’v?
 hP!<      ,M1 oj &rv’CC tt’j   )“Ps ‘if
      &e
                                         ,,f
                                 jp$’/”wwo)                        7
                                                                   %t-        /1W)          2-/ti!
 çrWOt cA’p”c7
       41?A4. “/r
       1                                       ‘Sq ‘a                    nO
                                                                               /    fl/      Afrt/
            no/i,                 Ird   ’ny 1
                                        7
                                        n   prif                         y1iq             )Pc)g;,i

 ,w- fl’V/rø) ,,LtVV                    ?r’Q    yflq          ofl/ c’&f /“-‘‘“t
 );rvr           ni
                 /
                 t ’/ c/-’ ‘f                   “))fritl      2ti/’   /fl09”/’7Y              ‘ij
)/t        ,rd/2)nPA         r ).a?$Yv                (Vj7flflL
                                                                              ‘(U          “v z,
                                                                4”vO “4b                   “j—
                            z                                   T’tflD               2w7)?q

           01    ‘w                            3j rjG          ‘-



                        . i-&
q ‘)
1
sywM’r?’-1                       ø ?rfli       &4              ‘V        )pflt
                                                          f
                                                  ‘.?t           ‘?!N4
       7DQJL!> ‘ziu.i
  2114)     9- r” ))?WZ) ‘j1                         L
                                                     t
                                                     -,-p
                                                     t4                       Vt”     ‘N’fDV
      w’ )q           (4 mv;ddv tv.n      ‘jp oy.’lzl c u
 )aWt              PVbt7 “t’OD
                                >il ,‘Jf’ +1 c’i?)04 )1.L
 ‘“,w’ oi2i                     •blAt   fr’?VJ t°P                    Y\        11 WI%A        04.
Case 5:19-cv-00233-JPB-JPM Document 1 Filed 08/01/19 Page 7 of 9 PageID #: 7




      /t                                               1           10       7pdtiAi(/               cgiy
                L/JA,                                      cC4f,)14)U                      /
                                                                                           6
                                                                                           Ai                               ci
                                                                                                                            i
                                                                                                                            4 ’
                                            vv
               4i                                 4 io     - ,‘-‘       -1e                ? q±
                         tlAd               iQWciue(           cj4 e
               4s            V                                 JL           t7A/
                                                                            4              J        ‘vq

               cqr1
               /)1!(%                  /d         -        —/i      SWR                V
               (op LJ                              (           O    A4Jf           S
                                                                                   u
                                                                                   1 \
               c         icc1j4                                     o-                                   Y4yy4’S

                       4       4 o4                        H                       I        \JX d
                                                                                                                                j
                               e*-LA             (( I


       //          fl/k        51c41JY4,               /I           4411

                               C          1 T V\/0L4 / I                                                  /       Ii
                   vV
                   /
                   1 S                  CY2LI34 S4ñ                              4k1        Z        s4c’              (tI

                   4         AAL              (                                  /1(
                   ///
                           1                           (                               c    h /                       liz   i   /
                -/z/c                  4/                               VVu       1         7
                                                                                            ve           ro                 1
                fric(                       n
                                            4      44                                               4 1           r     L-C

                                                                                 J(C(k                    LLti(




                )ic(pc                       vgfr

        /3         1               /                                    -4- 4                    1 4 1
                         /                                 1        C              I       /)/ C/ /f c (
                                                 b6                                                J 4f
                                                  tbc Ac-I                  ic

                                                                        I         It            4        L    s
 3
         P     4(        ux 4                                           c        -


                                                                                                                  Vs        i


         A                                  A S4 F                                         ii        A

PRt        ‘                                     C:

cte 4         -f         L     b
         &-                                      \rxce.                       4
               4V’
                                          pJcçJ       Ufl?)) )WUA             t3b’O           A4
     fl’    je)%              ZIntl-o               ptv 1
                                                        SV)            s’il- o           )WQ)
 -hO )‘ij-                     42CC)cI     t)jjO         CNr4’vc,tc7a
                                                                                                     I,
  v jcw lj’OQ rr’’ t%M 21N4)t- c?CvimY 7fr)
jrYVw;f?tO      (W?f cvMJMV tcw’”ns ‘cjv in”’&
                                                                                                     I
         ):r’y)Pwv QNt 1
                       ’-x )V.”SAj- n’hjç rk’if
                                                                                                     Ii
      i’d i’ct) uneJ.4            Jaf c.  .ctc?r 1,N V
     tsr” a’ rv3                              cpn N)
                                ‘ccnqQ )vrvni)4fl                 7
                                                                  nnp          Ic
                                                                                                    1
                                                         ,estft
              ‘p;wqc’rvtW )v’ha’vp)                      ,-
                                                                  )fl773
                                                                               ‘f
       1
       C
       17                     ccn’  ji/    Thfl
                   V                 c               p
                                             ‘                                  I
                   pflAi/7dW?               rn               -“       “si—T
                                                                                                         I
                                                                                                    II
 :2frTw1                                  1
                                 i’Ci 7v7 lit                ?flJri,           cDV’
  tflroj>tO                      ?S%ij     149      )Z’S1fl       1
                                                                  Wz1t          -j4.-. ‘/
                                    -?1oqv ‘v,- 2’M’fl                ,cfl’-n”j’p
             W9                                  p4ft/.rv?
  ‘t                      fr) ‘ ‘t                                ci jflrv
                                                                                /a
                                                                                1             ‘d
                                     .se’€ AM                ‘11’UI       ‘°1°”t
                                         LIMrQ              t%4)f/1    c
                                                                       1
                              ‘V od                                              ob’fl
  rti ?Zfrll                     ‘ytj-9v-                                     ltrfl/JfJ
                                                     ) vrvOQQ?floj
           ?p&4/                           c’1b,-            3nY1a9fO               ?9[....   ii
  V’                           r’°’rn                                                          /7
                                             1
                                             ft
  (n/tu’ru               ./COLA.f     ?1h12 11’-y                                jnoflfl;
           2Lifr       Ps’-    ,t                                                      73opi
 j   cw                                                                       Tjo7 7.;f
                                                            p         ?‘it                          II
     Li[IM     lni4dtuo
               0 J’)t’7’pQM                                           p   in’S cgirou
             Case 5:19-cv-00233-JPB-JPM Document 1 Filed 08/01/19 Page 8 of 9 PageID #: 8
Case 5:19-cv-00233-JPB-JPM Document 1 Filed 08/01/19 Page 9 of 9 PageID #: 9




                                              I       /




                //   /    cy)JW’2Ic)    ‘2)       )        r   I--,       2/ V
                                          ?

                     v,
